                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   SUSAN CARRICHNER,                                )
                                                    )
                                                    )
                  Plaintiff,                        )
                                                    )
   v.                                               )          No. 3:19-CV-90-TRM-HBG
                                                    )
   STATE FARM MUTUAL AUTOMOBILE                     )
   INSURANCE COMPANY,                               )
                                                    )
                  Defendant.                        )

                                  MEMORANDUM AND ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

   and Standing Order 13-02.

          Now before the Court is Plaintiff’s Motion for Leave to Amend and Restate Plaintiff’s

   Amended Complaint (“Motion to Amend”) [Doc. 117]. Defendant has responded in opposition

   [Doc. 126], and Plaintiff has filed a Reply [Doc. 131]. Later, Plaintiff filed a Supplemental Reply

   [Doc. 135] and then filed Exhibit 1 to her Motion and Notice of Late-Filed Exhibit to Motion [Doc.

   136]. Subsequently, Defendant filed a Motion to Strike [Doc. 148] Plaintiff’s filings [Docs. 131,

   132, 135, and 136] to which Plaintiff has responded [Doc. 151] in opposition. 1 Plaintiff’s Motion

   to Amend and Defendant’s Motion to Strike are ripe for adjudication. Accordingly, for the reasons

   set forth below, the Court DENIES Plaintiff’s Motion to Amend [Doc. 117] and GRANTS IN

   PART Defendant’s Motion to Strike [Doc. 148].




          1
           The Court notes that [Doc. 132] is a Reply filed in relation to Plaintiff’s Motion for
   Extension of Time [Doc. 120]. The Court will address whether to strike or disregard [Doc. 132]
   when addressing Plaintiff’s Motion for Extension of Time [Doc. 120].


Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 1 of 10 PageID #: 1421
   I.     POSITIONS OF THE PARTIES

          Plaintiff moves pursuant to Federal Rule of Civil Procedure 15 to amend her Amended

   Complaint. For grounds, Plaintiff states that when she filed her original Complaint, she stated four

   separate causes of action against Defendant. After filing the Complaint, she retained counsel and

   relied on counsel’s legal experience. She understood that this lawsuit sought all applicable

   damages, including punitive and other statutory damages. Plaintiff states that her counsel had to

   withdraw, and she began preparing to proceed pro se. Plaintiff states that to her surprise and

   ultimate dismay, she discovered that compensatory damages did not include punitive damages or

   general damages. Plaintiff states that she was not familiar with the term “compensatory damages,”

   and she, while relying on counsel, believed that it meant “all encompassing” damages.

          Plaintiff submits that after discovering the mistake, she filed a motion to amend [Doc. 36]

   but ultimately withdrew the motion to avoid further delay in this case with the understanding that

   after evidence had been entered proving Defendant’s bad faith, neglect, and violations of the Unfair

   Claims Settlement Practices Act, she could move to amend her Amended Complaint. Plaintiff

   states that she received the claims file, which contained the name of the company that performed

   the appraisal. She submits that the name of the company had been withheld from her until many

   of the deadlines had expired in this matter. Plaintiff states that the trial was recently continued to

   October 26, 2020, and that while she is able to voluntarily non-suit this case, such action would

   increase the costs for both parties and cause her undue hardship. The Court observes that Plaintiff

   has filed her Amended and Restated Complaint [Doc. 117-1] as an exhibit to her Motion in

   accordance with Local Rule 15.1.

          Defendant objects [Doc. 126] to Plaintiff’s Motion and requests the costs incurred for

   having to respond to Plaintiff’s “frivolous motion.” Defendant states that it was in the process of



                                                     2

Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 2 of 10 PageID #: 1422
   responding to her motion to amend [Doc. 36] that was filed on May 16, 2020, but Plaintiff

   withdrew that motion. Defendant argues that the Scheduling Order states that all motions to amend

   must be filed by January 2020. Defendant states that Plaintiff never served any interrogatories or

   requests to produce at any time during the litigation. Defendant submits that at the informal request

   of Plaintiff’s former lawyer, it produced a copy of the redacted claims file. Defendant states that

   Plaintiff filed a motion to reinstate default judgment and for sanctions, but this motion was another

   attempt to amend her Amended Complaint.

          Defendant states that its counsel held a conference with Plaintiff’s former counsel, wherein

   the parties discussed a potential motion to dismiss and that based on their conversations, Plaintiff’s

   counsel agreed to the dismissal of all other claims and that Plaintiff would only proceed on the

   breach of contract claim. Defendant states that the deadline for discovery expired in March 2020.

   Defendant argues that Plaintiff’s amendments are highly prejudicial to Defendant because Plaintiff

   alleges new claims, including bad faith and violations of the Tennessee Unfair Claims Settlement

   Act. In addition, Defendant states that Plaintiff alleges punitive damages. Defendant states that

   no discovery has been taken on these issues and that an amendment would require the parties to

   reopen discovery.

          Plaintiff filed a Reply [Doc. 131], stating that the Amended Complaint in this case was

   filed by the agreement of the parties and that nowhere in their agreed order does it state that the

   right to revisit or refile the omitted causes of action from the Amended Complaint is with prejudice.

   Plaintiff states that, therefore, her instant Motion is not barred. Plaintiff states that she has not

   waived her right to plead additional causes of action, especially in light of Defendant’s recent

   production of the claims file. Plaintiff states that the statute of limitations has not expired on the

   new claims. Plaintiff states that motions to amend are governed under a liberal standard and that



                                                     3

Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 3 of 10 PageID #: 1423
   denying the instant Motion would increase the costs for both parties because she would have to

   voluntarily dismiss the instant action. Plaintiff states that she withdrew the previous motion to

   amend because she could not afford a trial continuance, she had not been deposed, and she had not

   received the claims file. Plaintiff states Defendant previously asked for a continuance if a motion

   to amend were granted.

          Plaintiff states that her motion to reinstate default judgment and for sanctions was not

   frivolous and that she believes she is entitled to recover based on the evidence. She explains that

   she also learned of continuing damages from Defendant’s actions. Plaintiff states that Defendant

   will not be prejudiced by the filing of a second Amended Complaint. Plaintiff submits that her

   new causes of action would survive a Rule 12 motion and that she will supplement her reply with

   case law to refute Defendant’s claim that notice is required to pursue a claim of bad faith. Plaintiff

   states that it is Defendant’s burden to establish futility of the amendment, and it has done so.

          Further, Plaintiff states that her former counsel did not schedule any depositions or

   propound any interrogatories to Defendant. She was not aware of the particulars of the Scheduling

   Order or the deadlines for discovery as she reasonably relied on her former counsel to handle the

   case. She states that pursuant to Rule 16, she has worked diligently to avoid a continuance and to

   proceed under the existing Scheduling Order. Plaintiff states that she has attempted to take

   discovery, but Defendant denied her attempts, although Plaintiff agreed to Defendant’s attempts

   to take discovery. Plaintiff complains that Defendant’s actions in this case have increased costs

   and that Defendant is not entitled to attorney’s fees. In summary, Plaintiff requests that her Motion




                                                     4

Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 4 of 10 PageID #: 1424
   to Amend be granted, a new Scheduling Order be entered, and that the trial be continued and reset

   for an agreeable time. 2

          Plaintiff filed a Supplemental Reply [Doc. 135], stating that she has received new

   documentary evidence since her former counsel amended the original Complaint, the statute of

   limitations on her causes of action has not passed, the procedural process of voluntarily dismissal

   of the breach of contract claim would not preclude Plaintiff from refiling all of the original claims

   that were voluntarily dismissed in this suit, and that the breach of contract claims and other causes

   of action have arisen from the same facts and circumstances. Plaintiff states that a trial on the

   breach of contract claim at a later date will not prejudice Defendant but denying a continuance will

   cause Plaintiff great delay. Plaintiff maintains that her proposed Second Amended Complaint

   would survive a motion to dismiss, and she requests that the Scheduling Order be amended.

   Plaintiff also filed Exhibit 1, which is the claims file. [Doc. 136].

          As mentioned above, Defendant moved [Doc. 148] to strike Plaintiff’s Reply [Doc. 131],

   Supplemental Reply [Doc. 135], and Exhibit 1 [Doc. 136]. Plaintiff has responded [Doc. 151] in

   opposition to Defendant’s Motion to Strike.

   II.    ANALYSIS

          The Court has considered the parties’ arguments, and for the reasons stated below, the

   Court DENIES Plaintiff’s Motion to Amend [Doc. 117] and GRANTS IN PART Defendant’s

   Motion to Strike [Doc. 148].

          The Court will address Defendant’s Motion to Strike [Doc. 148] and then turn to Plaintiff’s

   Motion to Amend [Doc. 117].



          2
            The Court notes that Plaintiff also filed a Motion to Continue the Trial [Doc. 118], which
   is before the District Judge. Thus, the undersigned will not consider Plaintiff’s request for a trial
   continuance.

                                                     5

Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 5 of 10 PageID #: 1425
          A.      Defendant’s Motion to Strike [Doc. 148]

          Defendant requests that the Court strike several of Plaintiff’s filings [Docs. 131, 135, and

   136]. In its Motion, Defendant also requests that the Court (1) tax all costs associated with

   defending the above pleadings, including the drafting of the Motion, to Plaintiff, and (2) admonish

   Plaintiff to refrain from such filings in the future and adhere to the Rules of Civil Procedure, or in

   the alternative, order Plaintiff to retain counsel. Plaintiff has responded in opposition to the Motion

   [Doc. 151].

          First, Defendant requests that the Court strike Plaintiff’s Reply [Doc. 131], which was filed

   in support of Plaintiff’s Motion to Amend. For grounds, Defendant argues that Plaintiff’s Reply

   [Doc. 131] simply rehashes the arguments made in her original Motion. Defendant acknowledges

   that there is one section in Plaintiff’s Reply that speaks directly to Defendant’s prejudicial

   argument. Defendant argues, however, that Plaintiff’s argument misses the mark and that she

   should have developed her arguments in her original Motion.

          The Court notes that the Local Rule 7.1(c) states, “A reply brief shall not be used to reargue

   the points and authorities in the opening brief but shall directly reply to the points and authorities

   contained in the answering brief.” E.D. Tenn. L.R. 7.1(c). Defendant acknowledges, however,

   that Plaintiff’s Reply somewhat addresses Defendant’s prejudice argument, although Defendant

   claims that Plaintiff’s argument misses the mark. The Court does not typically strike briefs because

   they contain arguments that allegedly “miss the mark.” Accordingly, the Court declines to strike

   Plaintiff’s Reply [Doc. 131].

          Second, Defendant requests that the Court strike Plaintiff’s Supplemental Reply [Doc.

   135], which was filed in support of Plaintiff’s Motion to Amend [Doc. 117] and Motion for a Trial

   Continuance [Doc. 118]. For grounds, Defendant asserts that Plaintiff did not seek the approval



                                                     6

Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 6 of 10 PageID #: 1426
   of the Court to file the Supplemental Reply and that the Supplemental Reply does not contain

   information about any new developments. Plaintiff states that in [Doc. 131], her Reply to her

   Motion to Amend, she notified Defendant and the Court that she had lost access to case law and

   that a supplemental reply would be forthcoming. Plaintiff claims that the Court’s approval is not

   necessary under Local Rule 7.1(d).

          Local Rule 7.1(d) states, “No additional briefs, affidavits, or other papers in support of or

   in opposition to a motion shall be filed without prior approval of the Court, except that a party may

   file a supplemental brief of no more than 5 pages to call to the Court’s attention developments

   occurring after a party’s final brief is filed.” E.D. Tenn. L.R. 7.1(d). The Court finds that the

   Supplemental Brief was not filed in accordance with Local Rule 7.1(d). Plaintiff was required to

   seek the Court’s approval prior to filing the Supplemental Reply, and she failed to so do. The fact

   that Plaintiff lost access to case law is not a development occurring after a party’s final brief is

   filed. One of the purposes behind Local Rule 7.1(d) is so that the Court can adjudicate motions

   expeditiously, and the Court cannot do so if the parties continue to file briefs. Accordingly, the

   Court will disregard the Supplemental Reply [Doc. 135] as it relates to the instant Motion to

   Amend.

          Defendant also seeks to strike [Doc. 136], which is the claims file. Plaintiff insists that the

   exhibit is necessary proof in her case and that because it is not a reply or response, it has no page

   limits. Plaintiff states that she earlier filed a Motion for Leave to File Large Paper Document [Doc.

   96]. The Court notes, however, that Plaintiff has not explained why the claims file was filed in

   support of her Motion to Amend. Accordingly, the Court declines to review the entire claims file

   with respect to Plaintiff’s Motion to Amend.




                                                    7

Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 7 of 10 PageID #: 1427
           Finally, as mentioned above, Defendant requests that the Court award it costs and admonish

   Plaintiff, or in the alternative, order Plaintiff to retain counsel. Both parties are expected to comply

   with the Local Rules and the Federal Rules of Civil Procedure. Further, the Court notes that the

   District Judge has already directed the parties to “exercise considerable discretion in filing any

   additional motions with the Court.” [Doc. 115 at 4]. The Court declines to award Defendant its

   costs as Defendant has not explained the basis for its request. In addition, Defendant has not cited

   the Court to any authority for ordering Plaintiff to retain counsel. Accordingly, Defendant’s

   Motion to Strike [Doc. 148] is GRANTED IN PART.

           B.      Plaintiff’s Motion to Amend

           Turning to the Motion to Amend, the Court begins with Federal Rule of Civil Procedure

   15, which provides that courts should “freely give leave where justice so requires.” Fed. R. Civ.

   P. 15(a)(2). The decision as to whether justice requires the amendment is committed to the district

   court’s discretion. Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986). Despite the

   liberality of Rule 15(a)(2), courts have explained that motions to amend may be denied if the court

   finds undue delay, bad faith, or dilatory motive, repeated failures to cure deficiencies by

   amendments previously allowed, undue prejudice, and futility of the amendment. Scheib v.

   Boderk, No. 3:07-CV-446, 2011 WL 208341, at *2 (E.D. Tenn. Jan. 21, 2011) (citing Foman v.

   Davis, 371 U.S. 178, 182 (1962)). “[D]elay alone does not justify denial of leave to amend.” Id.

   (quoting Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002)). A delay in filing a motion to

   amend, however, can become undue or prejudicial at some point. Id. (citing Morse, 290 F.3d at

   800). For instance, “[t]he longer the period of unexplained delay, the less will be required of the

   nonmoving party in terms of showing of prejudice.” Id. (quoting Phelps v. McClellan, 30 F.3d

   658, 663 (6th Cir. 1994)). As explained in Phelps:



                                                      8

Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 8 of 10 PageID #: 1428
                     In determining what constitutes prejudice, the court considers
                     whether the assertion of the new claim or defense would require the
                     opponent to expend significant additional resources to conduct
                     discovery and prepare for trial; significantly delay the resolution of
                     the dispute; or prevent the plaintiff from bringing a timely action in
                     another jurisdiction.

   30 F.3d at 662–63.

              With the above analysis in mind, the Court turns to the facts of the present matter.

   Defendant primarily argues that allowing Plaintiff to amend the Amended Complaint at this time

   is highly prejudicial given the delay in its filing. The Court agrees. Here, Plaintiff filed her original

   Complaint [Doc. 1] on March 18, 2019. She filed an Amended Complaint [Doc. 25] on August 2,

   2019, alleging breach of contract. The parties have proceeded to litigate that claim for over a year

   now. The Scheduling Order [Doc. 32] required amendments to be filed by January 6, 2020. The

   discovery deadline expired on March 16, 2020, and the dispositive motion deadline expired on

   April 13, 2020. Plaintiff’s proposed amendments substantially change the nature of this lawsuit,

   for which Defendant would not be able to take any discovery or file dispositive motions. See

   Duggins v. Steak 'N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999) (finding that the district court

   did not abuse its discretion in denying leave to amend the complaint at such a late stage of the

   litigation because the amendment would create significant prejudice to defendant in having to

   reopen discovery and prepare for a defense quite different from the claim that was before the

   court.).

              The Court has considered Plaintiff’s reason for the delay—that is, she relied on her former

   counsel’s expertise and mistakenly believed that her Amended Complaint requested punitive

   damages. Plaintiff, however, acknowledges that she filed a motion to amend on May 16, 2020,

   [Doc. 36] but withdrew the previous motion to amend so that she would not delay the case.

   Plaintiff states that at that time, she could not afford a continuance. While the Court is sympathetic


                                                       9

Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 9 of 10 PageID #: 1429
 to Plaintiff’s reason, the Court does not find Plaintiff’s reason outweighs the prejudice to

 Defendant in this case if the Court were to allow the amendment. Plaintiff also complains that she

 had not been deposed and had not been given the claims file. Plaintiff does not explain how her

 own deposition supports the instant request. Further, Plaintiff never served a formal discovery

 request for the claims file. The Court ordered the claims file to be produced to Plaintiff because

 Defendant voluntarily agreed to produce it. See [Doc. 52]. 3

        In summary, the Court finds that Defendant would be highly prejudiced if the Court were

 to allow Plaintiff to amend the Amended Complaint at this late stage of the litigation. At the time

 Plaintiff filed her Motion to Amend (i.e., July 8, 2020), all the deadlines in the Scheduling Order

 had expired. Finally, with respect to Defendant’s request for attorney fees, Defendant has not cited

 any basis, statutory or otherwise, for the Court to award fees at this time.

 III.   CONCLUSION

        Accordingly, for the reasons stated above, the Court DENIES Plaintiff’s Motion for Leave

 to Amend and Restate Plaintiff’s Amended Complaint [Doc. 117] and GRANTS IN PART

 Defendant’s Motion to Strike [Doc. 148].

        IT IS SO ORDERED.

                                                ENTER:


                                                United States Magistrate Judge




        3
          The Court notes that Plaintiff argues throughout her filings that she could simply take a
 non-suit and then refile her proposed Amended and Restated Complaint, but such actions would
 increase the costs for both parties and the additional delay would cause her hardship. Plaintiff,
 however, must have the Court’s permission or Defendant’s agreement to dismiss her case. See
 Fed. R. Civ. P. 41.

                                                  10

Case 3:19-cv-00090-TRM-HBG Document 152 Filed 08/27/20 Page 10 of 10 PageID #:
                                   1430
